Citation Nr: 0936515	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for upper 
right extremity peripheral neuropathy, currently rated as 30 
percent disabling.

2.  Entitlement to an increased disability rating for upper 
left extremity peripheral neuropathy, currently rated as 20 
percent disabling.

3.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to a service-
connected lumbar disability.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to 
September 1971, including service in Vietnam from September 
1970 to September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's bilateral carpal tunnel syndrome service connection 
claim.  This rating decision also increased the Veteran's 
right upper extremity peripheral neuropathy disability 
evaluation to 30 percent and increased his left upper 
extremity peripheral neuropathy disability evaluation to 20 
percent.

In addition, the Veteran appealed an April 2005 rating 
decision of the Huntington, West Virginia RO that denied the 
Veteran's PTSD service connection claim, among other claims.

The Veteran withdrew all pending claims except for his 
acquired psychiatric disorder and PTSD service connection 
claim in April 2006.  A bilateral upper extremity peripheral 
neuropathy increased rating claim, as well as a bilateral 
carpal tunnel syndrome service connection claim, were filed 
in March 2007.  Therefore, only the instant claims are before 
the Board for its consideration.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a March 2009 videoconference hearing.  A copy of 
that transcript has been associated with the claims folder.  
The Veteran submitted additional evidence with a waiver of RO 
review in accordance with 38 C.F.R. § 20.1304 (2009).  
Nevertheless, for the reasons provided below, the Board finds 
that a remand is necessary.  

This appeal is REMANDED to the RO.  VA will notify the 
Veteran if further action is required.


REMAND

The Veteran indicated that his bilateral upper extremity 
peripheral neuropathy condition had worsened in his March 
2007 increased rating claim.  An August 2007 VA peripheral 
nerves examination addressed the Veteran's carpal tunnel 
service connection claim, focusing on complaints related to 
his hands and fingers, and did not provide information 
relevant to his bilateral upper extremity peripheral 
neuropathy increased ratings claim.  A veteran is entitled to 
a new VA examination where there is evidence that a condition 
had worsened since the last examination.  Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).  A new peripheral nerves 
examination is therefore required to address the Veteran's 
bilateral upper extremity peripheral neuropathy claims.

The Veteran has reported a variety of stressors in support of 
his PTSD service connection claim.  In his June 2004 PTSD 
Questionnaire, he reported being "thrown off" a truck while 
receiving rocket and small arms fire in the "later part of 
1970," that several soldiers he had eaten with and spoken 
with were killed when their vehicle struck a landmine in 
early 1971, and that he witnessed three civilian babies whose 
bodies were desecrated in the early part of 1971.  He 
reported in his May 2006 substantive appeal that he fell out 
of a truck in July 1970 during a mortar attack at Cam Ranh 
Bay, that an ammunition dump was destroyed during this same 
attack, and that he was hospitalized for four days following 
this incident.  He reported this Cam Ranh Bay incident as 
having occurred in September or October 1970 in his February 
2008 statement.  

During his March 2009 videoconference testimony, the Veteran 
further described the incident in which he fell from the 
truck at Cam Ranh Bay and the incident in which soldiers he 
had been speaking with were killed by a landmine near 
Banmethuot.  The Veteran's representative indicated that the 
date of the Cam Ranh Bay incident could be determined by 
reviewing the Veteran's service treatment records.

Although this information had been provided by the Veteran 
along with approximate dates of occurrences, it does not 
appear that this information had been submitted to the U.S. 
Armed Services Center for Unit Records Research (CURR), which 
is now known as now known as the U.S. Army and Joint Services 
Records Research Center (JSRRC), for verification.  This 
information should be provided to JSRRC in an attempt to 
verify the Veteran's purported stressors.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  See McLendon, supra.  
The threshold for finding a link between current disability 
and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

In a February 2008 statement, the Veteran contends that he 
suffers from depression or another acquired psychiatric 
disorder due to the severity of his various service-connected 
disabilities.  He also requested that a new psychiatric 
examination be scheduled to evaluate this secondary service-
connection claim.  An October 1998 VA psychological 
examination did not offer a PTSD diagnosis nor did it offer a 
nexus opinion.  However, a subsequent private psychiatric 
examination provided several psychiatric diagnoses and 
offered a nexus opinion.  An examination is needed to clarify 
the current psychiatric diagnoses and to obtain an opinion as 
to whether those disabilities are related to service.

The Veteran testified during his March 2009 videoconference 
hearing that he had been diagnosed with bilateral carpal 
tunnel at the Pittsburgh VA Medical Center (VAMC) sometime in 
2005.  He also testified that the treating physician stated 
that his condition "could be related" to his use of 
wheelchairs and crutches to ambulate.  VA treatment records 
dated through April 2003 are contained in the claims file, 
and do not include these referenced treatment records.  As 
these records have been properly identified and are relevant 
to the Veteran's claim, they must be obtained.  38 U.S.C.A. 
§ 5103.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the Veteran's VA 
treatment records, dated from April 2003 
to the present.  These records should 
include any and all treatment from the 
Pittsburgh VAMC.

2.  The RO should contact JSRRC or other 
appropriate source and request supporting 
evidence of the claimed stressors as 
provided by the Veteran.   If additional 
information is needed to complete this 
request, the Veteran should be advised of 
the specific information needed.  The 
claimed stressors include being involved 
in a mortar attack at Cam Ranh Bay in July 
1970, September 1970 or in October 1970 
that also resulted in the destruction of 
an ammunition dump, and an incident in 
"early 1971" when two fellow soldiers 
were killed by a landmine near Banmethuot.

4.  Following the completion of the above 
development, the RO should afford the 
Veteran a psychiatric examination to 
determine whether he suffers from a 
current psychiatric condition that is 
related to his service.  The examiner 
should review the claims file.  This 
review of the claims folder should be 
noted in the examination report or in an 
addendum to the examination report.  All 
tests and studies deemed necessary by the 
examiner should be performed.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or more probability) that any 
current psychiatric disability had its 
onset in service or is otherwise related 
to a disease or injury in service, 
including whether any such condition is 
caused by his various service-connected 
disabilities.  If PTSD is diagnosed, the 
examiner should specify the stressor or 
stressors supporting the diagnosis.  

The examiner should provide a rationale 
for these opinions.

5.  Following the completion of the 
development listed in items 1 through 3, 
the RO should afford the Veteran a 
peripheral nerves examination to determine 
the current severity of his service-
connected bilateral upper extremity 
peripheral neuropathy, including the 
degree of paralysis present.  The examiner 
should also note whether the Veteran is 
right or left hand dominant.  The claims 
file must be made available to and 
reviewed by the examiner, and the examiner 
should note such a review in the 
examination report.  All indicated studies 
should be performed.  If the paralysis is 
considered incomplete, the examiner should 
note whether the impairment associated 
with the disability would be considered 
slight, moderate, or severe.  

The examiner should provide clinical 
factors and a rationale supporting his 
opinion.

6.  If any claim on appeal remains denied, 
the RO should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


